95 F.Supp.2d 1381 (2000)
INTERNATIONAL LIGHT METALS, A DIVISION OF MARTIN MARIETTA TECHNOLOGIES, INC., Plaintiff,
v.
UNITED STATES, Defendant.
Slip Op. 00-40,
No. 95-08-01037.
United States Court of International Trade.
April 14, 2000.

ORDER
CARMAN, Chief Judge.
This matter having been remanded by the Court of Appeals for the Federal Circuit in International Light Metals v. United States, 194 F.3d 1355 (Fed.Cir.1999) and in accordance with that opinion, and *1382 upon consideration of the submissions of the parties herein; it is hereby
ORDERED that this matter is remanded to the United States Customs Service for:
(1) approval of the revised drawback contract submitted by International Light Metals on June 19, 1989 as directed by the Federal Circuit; and
(2) payment of the drawback refund owed International Light Metals in the amount of $554,439.91, together with interest on that amount calculated from August 11, 1995 to the date of payment pursuant to 28 U.S.C. § 2644 (1994), as directed by the Federal Circuit; and it is further
ORDERED that the United States Customs Service approve the revised contract and pay all monies due International Light Metals no later than sixty (60) days after entry of this Order.